                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

MELISSA HACKETT,

             Plaintiff,
                                                  Civil Action 2:18-cv-1308
                                                  Chief Judge Edmund A. Sargus, Jr.
      v.                                          Magistrate Judge Chelsey M. Vascura

BOARD OF EDUCATION OF THE
MARYSVILLE EXEMPTED VILLAGE
SCHOOL DISTRICT,

             Defendant.

                                        ORDER

      Defendant’s Motion to Dismiss (ECF No. 5) is DENIED AS MOOT AND WITHOUT

PREJUDICE to re-filing to challenge Plaintiff’s Amended Complaint.

      IT IS SO ORDERED.



                                                 /s/ Chelsey M. Vascura
                                                CHELSEY M. VASCURA
                                                UNITED STATES MAGISTRATE JUDGE
